Title: From Benjamin Franklin to William Alexander, 27 March 1776
From: Franklin, Benjamin
To: Alexander, William


My dear Lord,
Brunswick, March Wedny. 27. 1776
I received your obliging Letter some Days since at Philada. but our Departure from thence being uncertain, I could not till now acquaint your Ldp. when we expected to be at New-York. We move but slowly, and think we shall scarce reach farther than Newark to-morrow, so that we cannot have the Pleasure of seeing you before Friday. Being myself from long Absence as much a Stranger in N York as the other Gentlemen, We join in requesting you would be so good as to cause Lodgings to be provided for us, and a Sloop engaged to carry us to Albany. There are five of us, and we purpose staying in New York two Nights at least. With great and sincere Esteem and Respect, I have the Honour to be, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
Rt. Honble Lord Stirling
